Citation Nr: 0005284	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had recognized service from July 1945 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied a rating in excess of 30 percent 
for residuals of PTB.  In July 1998, the Board remanded the 
claim for further development.  All requested actions have 
been accomplished, to the extent possible and the Board will 
proceed to address the issue herein below.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been entitled to service connection for 
PTB since 1946 and that disease entity was never more than 
moderately advanced, without evidence of far-advanced 
lesions.

2.  PTB has been inactive since January 1958.  

3.  Residuals of PTB do not cause extensive fibrosis, and/or 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  

4.  Residuals of PTB do not cause a forced vital capacity 
(FVC) of 50-to-64 percent predicted, or; diffusion capacity 
of carbon monoxide in a single breath (DLCO (SB)) of 40-to-55 
percent predicted, or; maximum exercise capacity or oxygen 
consumption of 15-to-20 milligrams/kilograms/minute with 
cardiorespiratory limitation; or an forced expiratory volume 
in one second (FEV-1) of 40-to-55 percent predicted, or; an 
FEV-1 to FVC ratio of 40-to-55 percent.

5.  The probative evidence of record shows the veteran's 
currently demonstrated respiratory and pulmonary impairment 
is primarily due to nonservice-connected disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.88c, 4.89, 4.97, Diagnostic Codes 6722, 
6724, 6731 (1994, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was 
hospitalized in 1946 for PTB.  X-rays taken in April 1946 
showed soft infiltrates in both lungs, interpreted as 
minimal, bilateral PTB.  Subsequent testing during 
hospitalization showed active, moderately advanced PTB.  The 
impression based on x-rays taken in May 1946 was moderately 
advanced, fiverocaceous, PTB, bilaterally.  The veteran was 
discharged from hospitalization in May 1946 in fair physical 
condition.  

The RO established service connection for moderately 
advanced, active PTB in May 1949, and assigned a 70 percent 
rating, effective June 17, 1946.

At the time of VA examination conducted in June 1949, the 
veteran reported an occasional cough, without expectoration 
or hemoptysis subsequent to service discharge.  X-rays 
revealed evidence of small multiple cavitation and findings 
were interpreted as suggestive of a moderately advanced, 
active tuberculosis infection.  The diagnosis was chronic, 
moderately advanced inactive PTB, re-infection type, 
bilaterally.  September 1949 x-rays were interpreted as 
showing no change since the June 1949 x-ray examination.  The 
impression was moderately advanced, bilateral, inactive PTB.   

In September 1949, the RO amended the veteran's PTB award, 
assigning a 50 percent rating, effective November 22, 1949 to 
September 12, 1954; a 30 percent rating, effective September 
13, 1954 to September 12, 1959; and a 20 percent rating, 
effective September 13, 1959.  The veteran's PTB was 
determined inactive as of September 13, 1959.  In a December 
1949 decision, the RO further amended prior rating actions to 
reflect award of a 100 percent rating from December 1, 1949 
to September 12, 1951; a 50 percent rating, effective 
September 13, 1951 to September 12, 1955; a 30 percent 
rating, effective September 13, 1955 to September 12, 1960; 
and a zero percent rating, effective September 13, 1960.

The claims file contains a report of private x-ray dated in 
October 1951; VA determined such films to be unsatisfactory 
and of poor quality.  A private physician certified that the 
veteran required hospitalization for PTB; the veteran was 
hospitalized in February 1952 and remained hospitalized for 
265 days.  

In September 1952, the RO determined that the veteran's PTB 
was completely arrested as of September 13, 1949.  

The November 1952 discharge summary from Crisologo General 
Hospital indicates that the veteran's PTB was chronic, 
minimal and inactive, and that further hospitalization was 
unnecessary.  

The report of a private June 1956 x-ray examination reflects, 
in part, Koch's infiltrates, fibro-exudative, in both apices 
and infraclavicular regions.  

A review of September 1949 and June 1956 X-rays was performed 
in July 1956.  The recent films showed new hazy infiltrations 
in the right apex and second anterior interspace.  There was 
clearing in the left upper lung field, but new densities were 
observed at the base.  The conclusion was moderately advanced 
PTB, unstable from September 13, 1949 to June 3, 1956.  

During VA examination in August 1956, x-ray examination 
confirmed numerous hazy ill-defined shadows in both apices 
and infraclavicular regions, as well as a small cavity in the 
right upper lung.  The conclusion was moderately advanced, 
bilateral PTB, with cavitation.  Smears and cultures were 
positive for tubercle bacilli.  The clinical diagnosis was 
pulmonary tuberculosis, chronic, moderately advanced, active 
V.

In September 1956, the RO awarded a 100 percent rating for 
active, moderately advanced PTB, effective June 26, 1956.  

The veteran underwent VA examination in July 1957.  Sputum 
and gastric cultures were positive for tubercle bacilli but 
smears were negative.  X-ray examination showed clearing in 
the right upper lung field with obliteration of the cavity 
previously noted in the right upper lung, but no change on 
the left.  The conclusion was moderately advanced, bilateral 
PTB, retrogressive from August 6, 1956 to July 22, 1957.  The 
clinical diagnosis was moderately advanced, active, bilateral 
PTB, Stage V.  The examiner recommended hospitalization.  

In September 1957, the RO continued the 100 percent 
disability rating for moderately advanced, active PTB.  The 
rating decision notes that the veteran's PTB was re-activated 
and that he was "continuously shown to have active pulmonary 
tuberculosis and hospitalization has been recommended."

The same physician who conducted the VA examination in July 
1957 examined the veteran in January 1958.  Smears and 
cultures were negative for tubercle bacilli.  
X-ray examination revealed no appreciable change in both 
upper pulmonary lung fields.  Multiple infiltrations appeared 
partially calcified and apparently fibrotic.  The conclusion 
was moderately advanced, bilateral PTB, stationary from 
July 22, 1957 to January 2, 1958.  The final clinical 
diagnosis was moderately advanced, inactive, bilateral PTB, 
Stage V.  

In March 1958, the RO amended the prior rating action: 
awarding a 100 percent rating, effective June 26, 1956 to 
January 1, 1960; a 50 percent rating, effective January 2, 
1960 to January 1, 1964; a 30 percent rating, effective 
January 2, 1964 to January 1, 1969; and a zero percent 
rating, effective January 2, 1969.  The RO assigned these 
ratings based on the medical findings showing the veteran's 
PTB had become fully arrested beginning on January 2, 1958.  
The RO noted that the veteran's 30 percent rating was 
protected and that reference to the zero percent rating 
should be deleted.  

In December 1981, the veteran presented for a VA examination, 
with complaints of shortness of breath.  Laboratory studies 
were negative for acid fast bacilli.  X-ray examination 
showed fibrocalcific infiltrations in the apices and 
infraclavicular regions of both upper lobes, described as the 
residuals of an old tuberculous process.  Pulmonary function 
testing (PFT) was conducted.  The physician who concluded 
that PFTs showed a moderate obstructive defect with no 
significant response to bronchodilators, and a mild-to-
moderate obstructive defect.  The final clinical diagnosis 
was history of PTB with no clinical evidence of that disease 
found on physical examination, considered to be clinically 
inactive.  

In January 1995, the RO received the veteran's claim for an 
increased evaluation for PTB.  He complained of having a hard 
time breathing.

A February 1995 VA outpatient record shows complaints of 
difficulty breathing with physical activity.  A chest x-ray 
showed that the lungs were aerated, and the pleural spaces 
were clear.  There were multiple small nodules identified in 
the left upper lobe that could have been consistent with 
exposure to granulomatous disease.  There was also scarring 
in the right apex.  The clinical diagnoses included asthma.  
In March 1995, the veteran presented at the pulmonary clinic.  
He reported that he rarely coughed up sputum and had no 
hemoptysis although occasionally he coughed up a scant amount 
of blood streaked sputum.  He reported occasional wheezing, 
no visits to the emergency room, and no hospitalization for 
lung problems.  Examination of the chest revealed occasional 
crackles, decreased breath sounds and no wheezes.  A chest x-
ray was noted to show hyperinflation compatible with chronic 
obstructive pulmonary disease (COPD), scarring of the upper 
lobes and evidence of old granulomatous disease.  PFTs were 
interpreted as showing severe obstructive airway disease and 
questionable restriction.  The physician also stated the 
veteran reported no symptoms of reactivation such as night 
sweats or increased sputum production.  The PFT findings 
were:  FVC 55 percent of predicted; FEV1 of 35 percent 
predicted; and FEV1/FVC of 44 percent.  Subsequently, the 
veteran underwent repeated mycobacteriological testing from 
March to April 1995.  Smears were negative for acid fast 
bacilli and the final culture report notes that findings were 
probably not significant.  

The veteran underwent PFT in April 1995, which revealed an 
FVC of 57 percent predicted; an FEV-1 of 28 percent 
predicted; and an FEV-1/FVC of 70 percent predicted/34 
percent best.  The physician concluded that the testing 
showed severely decreased flows on spirometry, lung volumes 
were consistent with severe obstructive lung disease, normal 
DLCO, normal blood gas on room air at rest and minimal 
desaturation with exercise on room air and rapid recovery to 
oxygen saturation greater than 90 percent.  

On VA examination in September 1995, the veteran's complaints 
included cough, wheezing, and difficulty breathing when 
walking in excess of thirty feet or while climbing stairs.  
Physical examination disclosed reduced chest wall mobility, 
increased resonance on percussion, rales in the apices, and 
inspiratory and expiratory wheezing on auscultation.  The 
examiner reported that PTB had been inactive since 1958.  The 
report included the February 1995 x-ray examination and the 
April 1995 PFT.  Based on the physical and diagnostic 
testing, the diagnoses were moderately severe PTB and COPD.  

At the time of VA outpatient treatment in April 1996, the 
veteran reported continued moderate wheezing and significant 
effort dyspnea.  He indicated that his wheezing had become 
worse with the use of inhalers, but he had good relief with 
the remaining medication. 

At the time of VA examination performed in February 1997, the 
examiner noted that the veteran had no signs or symptoms of 
PTB at the time of the examination.  The veteran denied a 
history of fever, chills, hemoptysis and chest pain.  He 
reported coughing but denied discolored sputum.  The veteran 
also reported significant shortness of breath with many 
physical activities.  The physician stated that the veteran 
complained of chronic cough, but the description of the cough 
was not consistent with the clinical definition of chronic 
bronchitis.  The veteran also reported weight loss of several 
pounds over the prior few years.  The veteran related that he 
was a cigarette smoker and he had smoked two-to-three packs 
per day.  Physical examination showed the lungs were 
emphysematous.  Chest percussion disclosed increased 
resonance and a few rhonchi were heard on auscultation.  The 
physician noted wheezes, but no crepitations.  

February 1997 PFT results showed an FVC of 31 of predicted; 
and FEV-1 of 26 percent of predicted; and an FEV-1 to FVC 
ratio was 56 percent of predicted.  The physician stated 
"[t]his is consistent with obstructive ventilatory 
impairment of moderate severity."  The veteran had some 
improvement in FVC following bronchodilator therapy.  The 
physician reported that the lung volume determination 
revealed the presence of emphysema manifested by an increase 
in residual volume to four liters or 184 percent of 
predicted.  Based on the examination, the physician concluded 
that the veteran was symptomatic with shortness of breath at 
that time.  "[The veteran's] physical examination is 
consistent with some bronchospasm and emphysema.  Pulmonary 
function testing results revealed evidence for emphysema.  I 
must also conclude that [the veteran's] pulmonary 
tuberculosis is inactive at this point in time.  Pulmonary 
tuberculosis could have caused him to have some degree of 
restrictive lung disease, resulting in decreased lung 
volumes.  However, his emphysema and significant pulmonary 
impairment is caused by cigarette smoking."  

Fee basis VA examination of the veteran was conducted in 
April 1999.  The examiner noted that the veteran was 
diagnosed with PTB in 1945/1946 and that the veteran denied 
any history suggestive of active PTB but did have a history 
of weight loss.  The veteran denied any history of night 
sweats or hemoptysis.  He gave a history of coughing, without 
bringing up sputum.  He reported his main problem as 
shortness of breath with minimal exertion.  He denied chest 
pain.  He reported a poor appetite and an inability to carry 
on with activities of daily living.  The veteran reported 
that he had asthma attacks at least once a day, manifested by 
chest tightness and wheezing, for which he obtains relief 
with the use of an inhaler.  At the time of examiner, the 
veteran appeared chronically ill.  His lungs were 
emphysematous, rhonchi were head on auscultation, wheezes 
were noted and crepitations were heard in the lung bases, 
disappearing upon coughing.  The impression was asthma; COPD 
and old pulmonary tuberculosis without any flaring of 
activity at that time.  PFT was accomplished, revealing 
evidence of severe obstructive ventilatory impairment with 
significant improvement following bronchodilator therapy.  
The examiner concluded that the veteran had some degree of 
pulmonary impairment from hit PTB treated in the 1940s and 
that he had a history of shortness of breath on minimal 
exertion, secondary to severe obstructive disease.  PFT 
results revealed an FVC 30 percent of predicted, an FEV-1 19 
percent of predicted and an FEV-1/FVC of 42 percent of 
predicted.  Post-bronchodilator therapy there was significant 
improvement in both FVC and FEV-1.  

In an addendum dated in May 1999, the examiner stated that 
the veteran's current symptoms were secondary to obstructive 
lung disease and that there was no evidence of restrictive or 
interstitial lung disease.  The examiner further opined that 
chronic obstructive lung disease was not a result of previous 
pulmonary tuberculosis and that as such, the veteran's 
"pulmonary impairment is not service-connected."

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In accordance with the Schedule, a veteran who entitled to 
receive compensation for inactive, chronic PTB, on or before 
August 19, 1968, is entitled to a 100 percent evaluation for 
two years after the date of inactivity, following active PTB 
clinically identified during active service or subsequent 
thereto.  Thereafter, a 50 percent rating is assigned 
during the period from the third through the sixth years 
after the date of inactivity, and a 30 percent rating is 
assigned during the period from the seventh through the 
eleventh years after the date of inactivity.  The Schedule 
also provides a minimum 30 percent evaluation if far-advanced 
lesions were diagnosed at any time when the disease process 
was active.  A minimum 20 percent rating is warranted for 
inactive, chronic PTB following moderately-advanced lesions, 
provided there is continued disability such as emphysema, 
dyspnea on exertion, impairment of health, etc.  38 C.F.R. 
§§ 4.89, 4.97, Diagnostic Codes 6722, 6724 (1994, 1997).  The 
Schedule provides that the graduated 50 percent and 
30 percent ratings and the permanent 30 percent and 20 
percent ratings for inactive PTB are not to be combined with 
ratings for other respiratory disabilities.  
38 C.F.R. § 4.97, Diagnostic Codes 6722, 6724, Note 2.  Id.


Changes were made to the Schedule, effective October 7, 1996, 
for a veteran who was entitled to receive compensation for 
PTB after August 19, 1968, for inactive, chronic PTB.  The 
October 1996 revision of the respiratory system rating 
criteria did not alter the provisions for rating PTB where 
entitlement was originally established on or before August 
19, 1968.

Where a veteran was initially entitled to rating for PTB 
after August 19, 1968, 38 C.F.R. § 4.97, Diagnostic Code 
6731, prior to October 7, 1996, provided for evaluation of 
residuals of inactive PTB as 100 percent for one year 
following inactivity, and also where were pronounced 
residuals: advanced fibrosis with severe ventilatory deficit 
manifested by dyspnea at rest, marked restriction of chest 
expansion with pronounced impairment of bodily vigor.  A 60 
percent evaluation was assigned for severe residuals; 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health.  

As amended, regulations provide that chronic, inactive PTB 
residuals are rated dependent upon specific findings, as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600.  
38 C.F.R. § 4.97 Diagnostic Code 6731 (1999).  

Under the revised Schedule, a 100 percent rating is warranted 
for interstitial lung disease where the FVC is less than 50 
percent of predicted, or; the DLCO (SB) is less than 40 
percent predicted; or when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the FVC 
is 50 to 64 percent of predicted; the DLCO (SB) is 40 to 55 
percent of predicted; or the maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833 
(1999).  

Under the revised Schedule, a 100 percent evaluation is 
warranted for restrictive lung disease or restrictive lung 
disease manifested by FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of predicted, or FEV-1/FVC is 40 to 55 percent of predicted, 
or DLCO (SB) is 40 to 55 percent of predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6840 to 6845 (1999).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  He has been 
examined by VA and has had opportunity to present evidence 
and argument in support of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The veteran argues that he has increased difficulty breathing 
when walking and he has significant weakness, which he 
associates with his service-connected PTB.  He argues that 
such warrants assignment of at least a 70 percent rating.  
After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 30 percent for 
residuals of PTB is not warranted under the Schedule.


First, the Board notes that the competent and probative 
evidence of record reflects that the veteran's PTB became 
inactive in 1958, without evidence of subsequent re-
activation of the tuberculous disease process.  The final 
diagnosis during VA examination in January 1958 was 
moderately advanced, inactive, bilateral PTB, Stage V.  
Medical testing and examinations from 1981 to date fail to 
show re-activation of the disease process.  Therefore, there 
is no basis to consider assignment of a 100 percent rating 
based on active PTB under 38 C.F.R. § 4.97, Diagnostic Code 
6730 (1994, 1999).  

During the pendency of this appeal, the Schedule pertinent to 
rating respiratory disorders, including PTB, was revised, 
effective October 7, 1996, as set out in the pertinent laws 
and regulations, above.  Since the veteran received 
disability compensation for PTB on and prior to August 19, 
1968, the criteria applicable to the rating of this 
disability have not changed.  Rather, the veteran warrants 
assignment of no more than 30 percent upon application of 
Diagnostic Codes 6722, 6724.  Competent medical evidence is 
consistent in showing that the veteran's PTB, while active, 
was described as moderately advanced, and in showing that his 
PTB became inactive in 1958, without subsequent re-
activation.  Further, it has been more than 11 years from the 
date of such inactivity.  A review of the relevant medical 
test results and examination evidence fails to show that the 
veteran was ever diagnosed with far-advanced lesions.  Such 
facts warrant assignment of no more than a 20 percent 
evaluation.  However, the veteran has been in receipt of a 
rating of at least 30 percent under 38 C.F.R. § 4.97, 
Diagnostic Code 6722 for more than 20 years and thus, the 
currently assigned 30 percent rating is protected from 
reduction.  38 C.F.R. § 3.951(b) (1999).

The Board further notes that even if PTB were to be 
considered under the provisions of Diagnostic Code 6731 in 
effect since October 7, 1996, the competent evidence of 
record does not show that the veteran manifests PTB residuals 
sufficient to warrant assignment of the next higher rating of 
60.  



The Board notes that the residuals attributable to inactive 
PTB are not severe; they do not include extensive fibrosis or 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  X-ray examinations have 
not shown extensive fibrosis.  The veteran has related 
increased dyspnea and reduced exercise tolerance, but the 
medical evidence shows this is due primarily to nonservice-
connected disability and not to PTB residuals.  Medical 
evidence reflects diagnoses of asthma and/or COPD related by 
medical professionals to the veteran's smoking, or otherwise 
opined not to be residual to PTB.  The February 1997 VA 
examiner reported that the veteran had no signs or symptoms 
of PTB at the time of the examination.  Rather, the VA 
examiner concluded that the veteran's residual impairment, 
which included shortness of breath, decreased lung volume and 
emphysema, was not attributable to the PTB.  The physician 
concluded that the veteran's PTB was inactive, and that 
although PTB "could have caused... some degree of restrictive 
lung disease" the veteran's emphysema and significant 
pulmonary impairment were caused by cigarette smoking.

Moreover, FEV-1, FEV-1/FVC and other PFT findings do not 
reflect that the residuals of PTB are severe enough to 
warrant an increased evaluation under the amended criteria.  
To the extent that some testing does indicate findings 
required for the 60 percent disability rating, there is 
competent medical evidence attributing such findings to 
disability not related to the veteran's PTB.  The report of 
VA examination in April 1999, with its May 1999 addendum, is 
consistent in showing that the majority of the veteran's 
respiratory and pulmonary impairment is due to nonservice-
related disability.  That examiner specifically noted that 
the veteran's current symptoms were secondary to obstructive 
lung disease and that there was no evidence of restrictive or 
interstitial lung disease.  The examiner further opined that 
chronic obstructive lung disease was not a result of previous 
PTB.




The Board notes that the RO has denied service connection for 
bronchial asthma, COPD and emphysema.  The veteran did not 
appeal those matters.  When rating a 
disability, generally, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (1999).  Thus, residuals 
attributable to the veteran's asthma, COPD and/or other 
pulmonary disease may not be considered in determining the 
appropriate disability evaluation for his service-connected 
PTB.

In sum, under the criteria for the evaluation of inactive PTB 
first compensated prior to August 19, 1968, the competent 
evidence does not reflect re-activation of PTB, or other 
factors to warrant more than a 30 percent evaluation.  
Moreover, as set out above, residuals attributable to 
service-connected PTB are not severe, in that they do not 
cause extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health; nor do residuals attributable to 
PTB cause an FVC of 50-to-64 percent predicted, or; DLCO (SB) 
of 40-to-55 percent predicted, or; maximum exercise capacity 
or oxygen consumption of 15-to-20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or an FEV-1 of 
40-to-55 percent predicted, or; an FEV-1/FVC of 40-to-55 
percent.  Accordingly, neither under current rating criteria 
or the pre-October 1996 rating criteria applicable to PTB 
first compensated after August 19, 1968, would the veteran 
warrant assignment of greater than a 30 percent rating.  

The Board concludes that the evidence is not evenly balanced 
or more nearly approximates the criteria for a higher rating, 
and the criteria for a rating in excess of 30 percent for 
service-connected residuals of PTB are not met.  38 C.F.R. §§ 
4.89, 4.97, Diagnostic Codes 6722, 6724, 6731.








ORDER

An evaluation in excess of 30 percent for PTB is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

